Citation Nr: 1646728	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the lumbar spine. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to September 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2010 and July 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A video hearing was conducted before the undersigned Veterans Law Judge (VLJ in July 2015. 

In September 2015, these claims were remanded for further development. 


FINDINGS OF FACT

1. The weight of the evidence is against finding a relationship between an in-service back sprain and the Veteran's current lumbar spine disability. 

2. The Veteran does not have a current hearing loss disability for VA purposes in his left ear. 

3. The weight of the evidence is against finding a relationship between the Veteran's in-service noise exposure and his current right ear hearing loss disability. 






CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Lumbar Spine Disability

The Veteran testified that he was working damage control in the military and would carry heavy equipment on his back. He recalled one specific incident where he fell off of a ladder in Philadelphia and went to sick call and received Tylenol. He reported continuing to have back problems and after service he saw a few doctors who gave him pain medication. He indicated that he is unable to be active or exercise like he was able to do pre-service. 

The Veteran is currently diagnosed with mild degenerative disc disease of the lumbar spine and therefore element (1) of service connection is satisfied. 

Element (2) is satisfied because there is at least some evidence of an in-service incurrence of a back injury. Service treatment records show that in July 1990 the Veteran complained of lower back pain of three-day duration after lifting equipment in the engine room and had an assessment of a "minimal back strain". He was treated with Motrin, heat, rest and light duty for two days. He also had a complaint of a body ache in September 1990 that was associated with other symptoms with the impression of viral syndrome. 

The Board now turns to element (3) as to whether there is a nexus between the Veteran's current lumbar spine disability and his in-service back strain. The November 2015 VA examiner opined that it was less likely than not that the Veteran's current disability was related to his in-service back strain. The examiner noted that the separation physical in Oct 1993 did not indicate that the Veteran had recurrent back pain. Furthermore, the first medical record showing complaint of chronic back pain was in August 2010. At that appointment, the Veteran reported that it was after straining his back three years prior and that it had resolved. The examiner noted that at that time the Veteran was tolerating exercises well and riding the bike and he was working at UPS until 4 years ago. The examiner also conducted a review of VA med records and primary care notes in February 2011, May 2011, November 2011 and April 2013 that reveal the Veteran had no more back pain and was playing basketball. The VA examiner concluded that the Veteran has episodic back pain due to muscle spasms and mild degenerative joint disease but records show that the etiology was not from the one time lifting of equipment. 
Based on the above, it is clear that the weight of the evidence is against finding a nexus between the Veteran's current mild degenerative disc disease of the lumbar spine and his in-service back sprain. Therefore, element (3) is not satisfied and the claim must be denied. 

Presumptive service connection for lumbar spine arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1993 discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Bilateral Hearing Loss

The Veteran testified that he hears better out of his right ear than his left. He noticed that he had hearing loss while in the service working in the engine room. 

First and foremost, the Veteran must have a current hearing loss disability for VA purposes. While the Veteran does have a hearing loss disability for VA purposes in his right ear he does not have one in his left ear. Therefore, the Veteran does not satisfy element (1) of service connection for left ear hearing loss. 

On the authorized audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
20
20
25
35
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 in the left ear. 

In terms of element (2), the Veteran did have in-service noise exposure to engine room noise and loud boilers. 

In terms of element (3), the Board must determine whether or not there is a nexus between the Veteran's in-service noise exposure and his right ear hearing loss.  The Veteran had four audiograms in service that included his December 1988 induction examination and his October 1993 separation examination as well as a September 1989 examination and an August 1992 examination. None of these audiograms showed any significant hearing loss or threshold shifts. The VA examiner opined in December 2015 that it was less likely than not that the Veteran's current hearing loss disability was caused by in-service noise exposure. The examiner noted that the Veteran had normal hearing loss bilaterally at entrance and separation and had no significant threshold shifts in service. 

Based on the evidence above, the weight of the evidence is against finding a nexus between in-service noise exposure and the Veteran's current hearing loss. Therefore, the claim must be denied. 

Presumptive service connection for hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1993 discharge.  As for a continuity of symptomatology between the hearing loss and service, hearing loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted in the Introduction, this case was previously remanded by the Board September 2015. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271  (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). Here, pertinent to the issues decided herein, the September 2015 Board remand required that the Veteran receive a VA examination for his hearing loss and also required that the previous VA examiner consider the Veteran's in-service back sprain in determining whether there was a nexus between his in-service back injury and his current back disability. In this instance, the Veteran was provided with a December 2015 VA examination for his hearing loss as well as an addendum opinion for his back disability. Accordingly, the Board finds that VA at least substantially complied with the September 2015 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.



ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


